Citation Nr: 0514690	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  04-03 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service-connection for a left hip 
disorder.

2.  Entitlement to service-connection for a left shoulder 
disorder.

3.  Entitlement to service-connection for a left leg 
disorder.

4.  Entitlement to service-connection for a left ankle 
disorder.

5.  Entitlement to service-connection for a left knee 
disorder.

6.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1974.

The case comes before the Board of Veterans' Appeals (Board) 
as a merged appeal from November 2002 and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.      

2.  There is no competent medical evidence of record showing 
that the veteran's left hip disorder is related to his active 
service.

3.  There is no competent medical evidence of record showing 
that the veteran's left shoulder disorder is related to his 
active service.

4.  There is no competent medical evidence of record showing 
that the veteran has a current left leg disorder.

5.  There is no competent medical evidence of record showing 
that the veteran has a current left ankle disorder.

6.  There is no competent medical evidence of record showing 
that the veteran has a current left knee disorder.

7.  The veteran's bilateral pes planus is manifested by no 
more than moderate disability with complaints of chronic foot 
pain and there is no tenderness on manipulation, swelling, or 
marked deformity solely due to the bilateral pes planus.


CONCLUSIONS OF LAW

1.  A left hip disorder was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  A left shoulder disorder was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  A left leg disorder was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

4.  A left ankle disorder was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

5.  A left knee disorder was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

6.  The criteria for a disability rating in excess of 10 
percent for service-connected bilateral pes planus have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.71a, Diagnostic 
Code 5276 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issues 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
his claims via a November 2002 RO letter, a November 2002 
rating decision, a August 2003 RO letter, a November 2003 
statement of the case, a January 2004 rating decision, an 
August 2004 statement of the case, and an August 2004 
supplemental statement of the case.  Therefore, the 
notification requirement has been satisfied.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence at a hearing on appeal, and did so 
in July 2003 and May 2004.  In this case, the Board finds 
that VA has done everything reasonably possible to assist him 
as to his claims.  As no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted or identified, the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.  In 
this regard, the Board acknowledges contentions advanced that 
the veteran should be afforded another VA medical examination 
regarding nexus opinions.  However, the Board finds that the 
examinations of record are adequate, especially in light of 
the absence of claimed left leg, left knee and left ankle 
disorders, as well as the absence of any evidence that the 
veteran sustained injuries to the left side of the body in 
service during a paratrooper jump.  

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, statements of 
the case, and a supplemental statement of the case VA 
satisfied the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing his claims.  He has, by 
information letters, a rating decision, a statement of the 
case, a Board remand, and a supplemental statement of the 
case, been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

I.  Service Connection

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

The law requires that in order for service connection to be 
granted, there must be a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

In this case, in a January 2004 rating decision, the RO 
declined to grant service connection for a left hip, left 
shoulder, left leg, left knee and left ankle disorders.  

Review of the veteran's service medical records reveal no 
diagnosis of or treatment for any orthopedic disorders.  More 
importantly, the veteran claims to have been injured the left 
side of his body during parachute training when he was 
dragged 50-60 yards upon landing by his open parachute.  
However, there is no evidence in the service medical records 
of any injuries that involved the left side of the veteran's 
body during service.  The veteran's separation examination 
dated in June 1974 indicated no problems with the veteran's 
left shoulder, hip, knee, leg or ankle.  The June 1974 
separation examination also included a handwritten note from 
the veteran that indicated he was in good health.

The post-service medical records include a VA medical 
examination conducted in September 1974.  The veteran 
complained of right ankle pain as a result of sprains 
experienced during active service.  The veteran was able to 
walk with a normal walk, had normal posture, and used no 
ambulatory aids.  X-rays of the veteran's feet and ankles 
were normal.  In the final diagnosis, the examiner found no 
disabling residuals of an orthopedic nature. 

The record also includes VA medical center (VAMC) treatment 
reports printed in September 2002 and dated between August 
2002 and May 2002.  A treatment note dated in August 2002 
indicates that the veteran had minimal cystic sclerotic 
changes in the left femoral head.  These treatment reports 
contain no medical opinions relating the changes present in 
the veteran's left femoral head to his active service.  As 
well, these treatment reports contain no opinions diagnosing 
the veteran with disorders of his left shoulder, left leg, 
left ankle or left knee.

VAMC treatment reports printed in April 2003 and dated 
between December 2002 and September 2002 are also included in 
the claims folder.  A treatment note dated in November 2002 
diagnosed the veteran with degenerative arthritis in both 
hips.  A December 2002 treatment note indicated mild 
degenerative changes were present in the veteran's left 
shoulder and that his ankles were normal.  These treatment 
reports contain no medical opinions relating the veteran's 
hip and left shoulder disorder to his active service.  The 
treatment reports also do not diagnose the veteran with any 
disorders of his left leg, ankle or knee.

The VA examined the veteran in April 2003.  Examination of 
the veteran's left hip found marked tenderness.  The examiner 
found that the veteran had a normal range of motion in his 
left shoulder with no pain in passive motion, but with some 
guarding.  The veteran's left knee was examined and was found 
to have a normal range of motion, mild swelling, no 
crepitations, and no instability.  As well, the examiner 
noted no complaints of pain or discomfort during the knee 
examination. The veteran's ankles were also examined with no 
abnormalities noted.  After x-rays were taken and evaluated, 
the examiner diagnosed the veteran with degenerative join 
disease in his left shoulder and left hip.  The examiner 
indicated that the veteran's ankles were normal.  The 
examiner did not relate the degenerative joint disease in the 
veteran's left hip and shoulder to the veteran's active 
service. 

VAMC treatment records printed in July 2003 and dated between 
July 2003 and November 2002 are also part of the record.  
They contain no diagnosis of a left knee, leg or ankle 
disorder.  As well, they contain no medical opinions relating 
the veteran's left hip and shoulder disorders to his active 
service.  

VAMC treatment records printed in September 2003 and November 
2003, and dated between October 2003 and May 2002 are also 
included in the claims folder.  These treatment records 
contain no medical opinions relating the veteran's left hip 
and shoulder disorders to his active service.  Additionally, 
these reports contain no diagnosis of any disorders involving 
the veteran's left knee, leg or ankle.  

The veteran presented testimony at a hearing before a 
Decision Review Officer at the RO on May 11, 2004.  At the 
hearing the veteran testified that he was a paratrooper 
during service and during a jump he was dragged approximately 
50 yards and injured the left side of his body.  The veteran 
testified that he visited the first aid station and was 
wrapped in some ace bandages.  The veteran also testified 
that he received no treatment for 30 years following service.  
Finally, the veteran testified that he has not gotten a 
definitive statement from a physician relating his left 
shoulder or hip disorders to his active service.    

Finally, the record contains VAMC treatment reports printed 
in August 2004 and dated between July 2004 and January 2004.  
These treatment reports contain no medical opinions relating 
the veteran's left hip or shoulder disorders to his active 
service.  As well, these treatment reports contain no 
diagnosis of disorders in the veteran's left knee, leg or 
ankle.

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file.

Following a longitudinal review of the entire claims folder, 
the Board finds that the preponderance of the evidence is 
against the appellant's claims for service connection for his 
left hip and left shoulder disorders.  As noted above, the 
veteran was not treated for or diagnosed with any disorders 
involving his hip or shoulder during his active service.  As 
well, the veteran was not treated for or diagnosed with a 
left hip or left shoulder disorder within a year following 
his discharge from active service.  In fact, based on the 
medical evidence of record the veteran was not diagnosed with 
a left hip or left shoulder disorder until almost 28 years 
after his discharge from service.  No other objective medical 
evidence in the record establishes a relationship between the 
veteran's left shoulder disorder or his left hip disorder and 
his active service.  Therefore, based on the objective 
medical evidence of record, the veteran's claims for service 
connection for a left shoulder disorder and a left hip 
disorder is denied. 

The Board also finds that the preponderance of the evidence 
is against the appellant's claims for service connection for 
disorders of his left knee, left leg, and left ankle.  The 
medical evidence of record does not indicate that the veteran 
has a current diagnosis of any disorders involving his left 
knee, left leg or his left ankle.  As well, there is no 
competent medical evidence of record that relates his claimed 
left knee, left leg and left ankle disorders to his active 
service.  Although the veteran has subjective complaints of 
left knee, left leg and left ankle pain there is no objective 
medical evidence in the record that shows his left knee, left 
leg or left ankle have a diagnosable disorder.  Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom.  Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Therefore, based on the objective medical evidence of record, 
the veteran's claims for service connection for a left knee, 
left leg and left ankle disorder is denied.

The Board acknowledges the sincerity of the veteran's written 
statements submitted in support of his claim.  The veteran is 
certainly competent to provide an account of the symptoms 
that he experiences and has experienced.  Hayes v. Brown, 9 
Vet. App. 67, 72 (1996);  Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  However, since he is a lay person, he is not 
competent to offer an opinion requiring medical knowledge or 
expertise.  Therefore, the Board finds that his statements, 
no matter how sincere, cannot be utilized in lieu of 
competent medical evidence to prove the existence of an 
actual diagnosis, and/or to establish a medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995). 

Inasmuch as the preponderance of the evidence is against the 
appellant's claim, the claim of service connection for left 
shoulder, left hip, left knee, left leg, and left ankle 
disorders is denied.  The application of the reasonable doubt 
doctrine is, therefore, not warranted in this case.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v Derwinski, 1 
Vet. App. 49, 55 (1990).

Increased Rating for Bilateral Pes Planus

In this case, in a December 1974 rating decision, the veteran 
was granted service connection for bilateral pes planus, and 
was assigned a 10 percent rating under Diagnostic Code 5276, 
effective July 7, 1974.  At present he is seeking an 
increased rating in excess of 10 percent for his disability.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2004).

The relevant medical evidence of record includes a VA medical 
examination conducted in November 2002.  At the examination 
the veteran complained of pain in both feet and difficulty 
walking.  The examiner indicated that the veteran had no 
difficulty donning or doffing sandals and socks; he was able 
to walk on his heels; and, that his station indicated 
moderate to severe bilateral pes planus without displacement 
of the achilles tendon.  Marked tenderness was noted on the 
medial and anterior aspect of the left ankle.  The examiner 
indicated that the veteran experienced mild discomfort during 
range of motion testing on the right aside, and moderate to 
severe discomfort in the left ankle with no instability 
noted.  No tenderness over the achilles tendon was noted.  A 
small bunion on the left first metatarsophalangeal join was 
noted.  Marked somewhat tender calluses were noted on the 
medial aspect of the great toe bilaterally and under the 
firth metatarsophalangeal joint bilaterally.  No other 
calluses were noted on the heels or plantar surface of the 
foot.  No tightness or tenderness of the plantar fascia was 
noted.   After x-rays of the veteran's foot were taken and 
interpreted, the examiner diagnosed the veteran with moderate 
bilateral pes planus.  

VAMC treatment reports printed in April 2003, and dated from 
December 2002 to September 2002, contain complaints of foot 
pain, but contain no objective medical evidence that 
characterizes the veteran's pes planus as severe or 
pronounced. 

The VA examined the veteran in April 2003.  During the 
examination, the veteran's feet were examined.  The examiner 
found no change in the veteran's feet since the last VA 
examination conducted in November 2002.  No tightness, 
displacement or deformity was noted in the veteran's Achilles 
tendon.  Inversion and eversion stress test did not reveal 
any instability.  Marked calluses on the medial aspect of the 
great toe bilaterally, and under the fifth 
metatarsophalangeal joint bilaterally were noted. The veteran 
had no tenderness or tightness in his planta fascia.  
Bilateral x-rays of the veteran's ankles and feet did not 
reveal any abnormal findings.  

VAMC treatment reports printed in July 2003, and dated from 
November 2002 to July 2003, contain complaints of foot pain, 
but contain no objective medical evidence that characterizes 
the veteran's pes planus as severe or pronounced.

The VA examined the veteran's feet again in July 2003.  The 
veteran has subjective complaints of pain that was aggravated 
by walking.  The veteran was alert, oriented times 4, and did 
not appear to be in any acute distress.  The veteran walked 
with a slow paced gait that was inconsistent.  Station 
indicated mild pes planus bilaterally with his midfoot 
falling more medial.  The veteran was able to stand on his 
heels and toes.  No difficulty in donning and doffing shoes 
and socks was noted.  Physical examination of the veteran's 
feet revealed no tenderness or swelling.  Mild hallux valgus 
was noted at about 8 degrees on the left side and 10 degrees 
on the right side.  The examiner found no plantar calluses or 
warts.  Thickening of the skin on the medial aspect of the 
great toe was noted bilaterally.  No instability was noted on 
either inversion of eversion stress tests.  Range of motion 
in the toes was normal.  The veteran' reported ankle pain 
during the inversion and eversion stress test, but the 
examiner indicated that his demeanor did not appear to 
demonstrate any discomfort.  The plantar surface of the 
veteran's foot was not tender and no pain, discomfort or 
tightness was observed during plantarflexion and 
dorsiflexion.  No objective evidence of deformity was noted 
during inversion and eversion, or during forefoot abduction 
and adduction.  The veteran tended to stand with forefoot 
abduction, but was able to stand straight when advised.  The 
veteran also reported that his shoe inserts were somewhat 
helpful.  Finally, the examiner indicated that the severity 
of the veteran's pes planus would not limit his occupation as 
an electrician or telecommunications supervisor.  

The record also contains VAMC treatment reports printed in 
September 2003, and dated between May 2002 and September 
2003.  These reports contain complaints of foot pain, but 
contain no objective medical evidence that characterizes the 
veteran's pes planus as severe or pronounced.

The veteran presented testimony at a hearing before a DRO at 
the RO on July 23, 2003.  The veteran testified that he 
experiences pain and swelling of his feet.  The veteran also 
testified that he is loosing sensation in his feet, and 
believes that he has diabetic peripheral neuropathy.  As 
well, the veteran testified that he has pending claims for 
Social Security disability benefits, but that the claims do 
not apply to his flat feet.  The remainder of the hearing 
transcript concerns issues that are not before the Board at 
this time.   

The remainder of the medical evidence in the claims folder 
contains VAMC treatment reports printed in November 2003, and 
dated between October 2003 and September 2003, and treatment 
reports printed in August 2004, and dated between January 
2004 and July 2004.  These treatment reports contain numerous 
complaints of foot pain, but no objective medical evidence 
showing that the veteran's pes planus is severe or 
pronounced.

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file.

The veteran's feet disabilities are currently rated under 
Diagnostic Code 5276, which evaluates acquired flatfoot.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2004).  Under 
Diagnostic Code 5276, a 10 percent evaluation is assigned for 
bilateral or unilateral moderate acquired flatfoot when the 
weight-bearing line is over or medial to the great toe, with 
inward bowing of the achilles tendon, and pain on 
manipulation and use of the feet.  A 30 percent rating is 
assigned for bilateral severe flatfoot when there is 
objective evidence of marked deformity (pronation, abduction, 
etc.), accentuated pain on manipulation and use of the feet, 
indication of swelling on use of the feet, and characteristic 
callosities.  And, a 50 percent rating is warranted for 
bilateral pronounced acquired flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendon achillis on manipulation, not improved by orthopedic 
shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2004).

After consideration of the evidence, the Board finds that the 
criteria for the assignment of an evaluation greater than 10 
percent for the veteran's service-connected pes planus are 
not met under Diagnostic Code 5276.  In pertinent part, the 
record fails to objectively establish the presence of a 
marked foot deformity, swelling on use, or objective evidence 
of accentuated pain on manipulation and use of the feet.  
There are subjective complaints of foot pain from the veteran 
in the record; however, the VA examiners at the both the 
November 2002 and July 2003 examinations indicated that the 
veteran did not appear to be in any acute distress.  Although 
the examiner at the November 2002 VA examination indicated 
that the veteran had calluses of his feet, the record still 
has no objective medical evidence establishing the presence 
of a marked foot deformity, swelling on use, or objective 
evidence of pain on manipulation and use of the feet.  When 
considered in its entirety, the medical evidence of record 
provides a preponderance of the evidence that establishes 
that the disability does not approximate the criteria for the 
next higher rating under Diagnostic Code 5276.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2004).  

The Board has also considered other potentially applicable 
Diagnostic Codes, which in this case include Diagnostic Codes 
5277, 5278, 5279, 5280, 5281, 5282, and 5284.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (implicitly holding that the 
BVA's selection of a Diagnostic Code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law," if relevant data is examined 
and a reasonable basis exists for its selection) (Citations 
omitted).  However, since the medical evidence of record does 
not contain any diagnoses establishing that the veteran is 
experiencing any of the foot disorders covered by these 
diagnostic codes, they are not for application in the current 
case. 

The Board has also considered the veteran's feet disability 
on the basis of functional loss due to pain and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint.  Taking into consideration the 
requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995), the available medical 
evidence of record does indicate that the veteran experiences 
additional functional impairment that can be attributed to 
pain and weakness caused by the service-connected disability, 
as discussed above.  DeLuca would not result in a higher 
evaluation for the veteran in this case, because the veteran 
is receiving the appropriate schedular evaluation under 
Diagnostic Code 5276.  In short, the evidence of record is 
consistent with the evaluation noted, and no more, for the 
veteran's service-connected bilateral pes planus under 
Diagnostic Code 5276.

The Board appreciates the sincerity of the veteran's beliefs 
in the merits of his claim.  However, as sympathetic as it 
might be in the matter, the Board is not permitted to reach 
medical determinations without considering independent 
medical evidence to support the findings, and must cite to 
competent evidence of record to support its conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Moreover, 
although the veteran argues that his service-connected 
disability is far more severe than is contemplated by the 10 
percent evaluation, his lay assertions as to the severity of 
his disability must be considered less probative than the 
findings of skilled professionals, particularly those made at 
the most recent VA examination of his feet conducted in July 
2003.  See Francisco, 7 Vet. App. at 55 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that a disability rating in excess of 10 percent is 
warranted for pes planus bilaterally.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.  


ORDER

Service connection for a left hip disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a left leg disorder is denied.

Service connection for a left ankle disorder is denied.

A disability evaluation in excess of 10 percent for service-
connected bilateral pes plans is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


